               IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

COREY DEWAYNE WOODARD,           §
                                 §
               Petitioner,       §
                                 §
v.                               §       No. 4:18-CV-358-Y
                                 §
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice, Correctional            §
Institutions Division,           §
                                 §
               Respondent.       §


                         OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Corey Dewayne

Woodard, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division, Respondent. After having considered the pleadings and

relief sought by Petitioner, the Court has concluded that the

petition should be dismissed as time-barred.


               I.   Factual and Procedural History

     The state court records reflect that in March 2014 Petitioner

was indicted in Tarrant County, Texas, Case No. 1352104D, for the

murder of Signe Edwards. (SHCR-01 Main Writ 67-68, doc. 12-2.) The

indictment also included a deadly-weapon allegation and a habitual-

offender notice. (Id.) On August 11, 2014, pursuant to a plea

agreement, Petitioner pleaded guilty to the offense and true to the
habitual-offender      notice,    and       the   trial   court    assessed   his

punishment     at   thirty    years’    imprisonment.       (Id.    at   69-76.)

Petitioner did not appeal his conviction or sentence. (Pet. 3, doc.

3.) On November 10, 2015,1 Petitioner filed a postconviction state

habeas-corpus application challenging his conviction, which was

denied by the Texas Court of Criminal Appeals without written order

on the findings of the trial court. (SHCR-01 Main Writ 26 & Action

Taken, docs. 12-1 & 2.) On April 17, 2017,2 Petitioner filed this

federal habeas petition challenging his state-court conviction.

(Pet. 10, doc. 3.)


                                 II.    Issues

      In four grounds for relief, Petitioner claims that he received

ineffective assistance of trial counsel (grounds one through three)

and that the trial court’s judgment is a “false document” because

“no weapon was submitted as evidence” (ground four). He seeks a

remand to the trial court for a new trial. (Id. at 6-7.)


                       III.   Statute of Limitations

      Respondent alleges that the petition is untimely under the


      1
       Petitioner’s state habeas application is deemed filed when placed in the
prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013).
The application does not provide the date Petitioner signed the document or
placed it in the prison mailing system, however the envelope in which he mailed
the petition reflects a postmark of November 10, 2015. Thus, for purposes of this
opinion the application is deemed filed on that date.
      2
       Similarly, a federal habeas petition filed by a prisoner is deemed filed
when the petition is placed in the prison mailing system. Spotville v. Cain, 149
F.3d 374, 377 (5th Cir. 1998).

                                        2
federal statute of limitations. (Resp’t’s Preliminary Answer 4-7,

doc. 13.) Title 28, United States Code, § 2244(d) imposes a one-

year statute of limitations on federal petitions for writs of

habeas corpus filed by state prisoners. Section 2244(d) provides:

          (1) A 1-year period of limitations shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitations period shall run from the latest of–

               (A) the date on which the judgment became
          final by the conclusion of direct review or the
          expiration of the time for seeking such review;

               (B) the date on which the impediment to filing
          an application created by State action in violation
          of the Constitution or laws of the United States is
          removed, if the applicant was prevented from filing
          by such State action;

               (C) the date on which the constitutional right
          asserted was initially recognized by the Supreme
          Court, if that right has been newly recognized by
          the Supreme Court and made retroactively applicable
          to cases on collateral review; or

               (D) the date on which the factual predicate of
          the claim or claims presented could have been
          discovered through the exercise of due diligence.

          (2) The time during which a properly filed
     application for State post-conviction or other collateral
     review with respect to the pertinent judgment or claim is
     pending shall not be counted toward any period of
     limitations under this subsection.

28 U.S.C. § 2244(d)(1)-(2).

     With limited exceptions not applicable here, under subsection

(A), the limitations period began to run on the date on which the

judgment of conviction becomes final by the expiration of the time



                                 3
for seeking direct review.3 Under this provision, Petitioner’s

judgment of conviction became final upon expiration of the time

that he had for filing a notice of appeal, which occured on

September 10, 2014. Therefore, limitations began the next day and

closed one year later on September 10, 2015, absent any tolling.

See TEX. R. APP. P. 26.2; Flanagan v. Johnson, 154 F.3d 196, 200-02

(5th Cir. 1998).

      Petitioner’s     state    habeas-corpus      application,      filed    on

November 10, 2015, after limitations had already expired, did not

operate    to   toll   the   limitations     period    under   the   statutory

provision in § 2244(d)(2). See Scott v. Johnson, 227 F.3d 260, 263

(5th Cir. 2000). Nor has Petitioner’s demonstrated that he is

entitled to tolling as a matter of equity. For equitable tolling to

apply, a petitioner must show “‘(1) that he has been pursuing his

rights diligently and (2) that some extraordinary circumstance

stood in his way’” and prevented him from filing a timely petition

or he can make a convincing showing that he is actually innocent of

the crime for which he was convicted. McQuiggin v. Perkins, ---

      3
       Petitioner asserts that he raises his fourth ground for the first time in
this petition because he just recently received “copies of paperwork showing the
mistake.” (Pet. 8, doc. 3.) Although there is no evidence in the record that
Petitioner expressly agreed to a deadly-weapon finding as part of the plea
agreement, count one of the indictment, to which Petitioner pleaded guilty,
included a deadly weapon allegation. Therefore he had notice that the state
intended to seek such a finding. Furthermore, Petitioner executed a written
judicial confession that “[a]ll deadly weapon allegations are true and correct.”
(SHCR-01 Main Writ 73, doc. 12-2.) Petitioner’s judicial confession relieved the
state of its burden to prove the allegation. Nevertheless, to the extent
subsection (D) could be implicated as to Petitioner’s fourth claim, with any
diligence whatsoever Petitioner could have discovered that the judgment contained
a deadly-weapon finding at or near the time the judgment was entered.

                                       4
U.S. ---, 133 S. Ct. 1924, 1928 (2013); Holland v. Florida, 560

U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408

(2005)). Petitioner makes no showing of actual innocence, provides

no explanation regarding why the one-year statute of limitations

does not bar his petition, and has not responded to Respondent’s

preliminary answer regarding the timeliness issue. (Pet. 9, doc.

3.) Consequently, he fails to demonstrate that equitable tolling is

warranted.

      Accordingly, Petitioner’s federal petition was due on or

before September 10, 2015. His petition filed on April 17, 2017, is

therefore untimely.

      For the reasons discussed, Petitioner’s        petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 is DISMISSED as time

barred.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right. Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th


                                   5
Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

     SIGNED March 4, 2019.

                                     ____________________________
                                     TERRY R. MEANS
                                     UNITED STATES DISTRICT JUDGE




                                 6
